PER CURIAM.
It appearing to the court that the appellants in the above numbered cause were charged by separate informations in the Criminal Court of Record in and for Dade County, Florida, under Clerk’s File Numbers 64-4189 and 64 — 4122, and that they have instituted proceedings in this court by the filing of one notice of appeal directed to judgments and sentences entered in said causes by the trial court, it is apparent that the notice of appeal is deficient and cannot bring on for review both judgments and sentences. See: Rocklin v. State, Fla.1952, 61 So.2d 484; Carroll v. State, Fla.App. 1964, 171 So.2d 196 (opinion filed December 2, 1964).
It is therefore the order of this court that the appellants, within thirty (30) days, amend the appeal notice by expunging one or the other of the file numbers referred to therein which will, in effect, leave one appeal pending. Upon failure so to do all proceedings commenced by the notice of appeal lodged in this court on January 16, 1965 will be dismissed.